Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Momchilov et al., USPN 2016/0191499, in view of Kendall et al., USPN 2014/0250511.
With regard to claims 1, 8, and 15, Momchilov discloses a method performed by instructions executed by a computing device (0002), the method including generating, by a first single-sign-on (SSO)-enabled application, an access interval key (user entropy passcode), encrypting, by the first SSO-enabled application, the access interval key using a public key of a second SSO-enabled application to generate an encrypted access interval key (0158), the access interval key being associated with a sign on 
With regard to claims 2, 9, and 16, Momchilov in view of Kendall discloses the method of claim 1, as outlined above, and Momchilov further discloses the shared map includes a time of the session (0012) and plurality of encrypted access keys (0147). Kendall also discloses using multiple keys for different apps (0184, 0201, 0262). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement the multiple passphrases of Kendall in the method of Momchilov for the motivation of creating a wider SSO federation.

With regard to claims 4, 11, and 18, Momchilov in view of Kendall discloses the method of claim 1, as outlined above, and Kendall further discloses clearing timed out keys (0159, 0251). The motivation to combine would be the same as claim 2.
With regard to claims 5, 6, 12, 13, 19, and 20, Momchilov in view of Kendall discloses the method of claim 1, as outlined above, and Momchilov further discloses monitoring the session map for the second application public key (0157) that was generated as part of a key pair (0159). The motivation to combine would be the same as claim 1.
With regard to claims 7 and 14, Momchilov in view of Kendall discloses the method of claim 1, as outlined above, and Kendall discloses that the device initially generates the public and private key (0208) and to encrypt device storage (0184). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, check the encrypted storage of Kendall prior to the generation of keys in Kendall in the method of Momchilov in view of Kendall for the motivation of only creating the key pair when one didn’t exist, as taught by Kendall (0208).
Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. The rejection has been modified to address the amendments and arguments. The examiner feels the art still reads on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434